J-A10033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 GIAM TRUONG                              :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                    Appellee              :
                                          :
              v.                          :
                                          :
 ANNA TEPPIG                              :
                                          :
                    Appellant             :          No. 1 MDA 2022

             Appeal from the Order Entered November 29, 2021
            In the Court of Common Pleas of Cumberland County
                    Civil Division at No(s): 2018-08485


BEFORE: PANELLA, P.J., KUNSELMAN, J., and KING, J.

MEMORANDUM BY KING, J.:                                 FILED JULY 29, 2022

      Appellant, Anna Teppig (“Mother”), appeals from the order entered in

the Cumberland County Court of Common Pleas, granting Giam Truong

(“Father”) overnight visitation with their minor children, F.T., G.T., and L.T.

(“Children”). We affirm.

      The trial court set forth the relevant facts and procedural history of this

case as follows:

         The parties to this challenging custody litigation were
         married at the time that [Children] were born. The breakup
         of the marriage stemmed from Father’s criminal charges
         and eventual incarceration after he pled guilty to statutory
         rape in which the victim was twelve (12) years old at the
         time Father initiated sexual contact. The parties had lived
         together in Georgia and Mother filed for divorce in Georgia
         during Father’s incarceration. She eventually moved with
         [Children] to Pennsylvania. Although the divorce decree
         provided Mother sole legal and physical custody of the
         children, Mother permitted contact between [Children] and
         Father by way of telephone as well as some visits with him
J-A10033-22


       while he was incarcerated and for a period of time after
       release. This contact occurred from approximately late
       2013 to 2017.

       In August of 2018, following a modification to Father’s
       probation conditions that permitted him to have supervised
       contact with [Children], Father filed a custody Complaint
       seeking visitation with [Children]. He continued to reside in
       Georgia and therefore, has only sought limited partial
       custody during the school year and has only recently
       identified the request for expanded visitation to take place
       in Georgia during the summer months.                Following
       conciliation, the parties were directed to identify a
       reunification counselor and Katie J. Maxwell, Esquire
       [(“GAL”)] was appointed as guardian ad litem for the
       children. A series of orders were entered by [the trial court]
       from December 2018-October 2019. These orders were
       issued immediately following status conferences with
       counsel for the parties, the GAL and the reunification
       counselor. The orders slowly permitted and expanded
       Father’s contact with the children subject to the review and
       approval of the GAL and reunification counselor including
       discussion with counsel and their general agreement….
       Throughout 2020 (despite the complications brought on by
       the COVID-19 pandemic) and from January 2021-May 2021,
       Father’s visitation continued to be extended in length and/or
       frequency. An order dated May 7, 2021 contemplated
       overnight visitation to begin subject to the input of the
       reunification counselor. At the same time that the overnight
       visitation was being contemplated, Mother’s counsel
       identified for the first time, an open federal investigation
       regarding Father and alleged child pornography. Despite
       numerous attempts of the GAL and Father’s counsel to glean
       a better understanding of the nature and status of the
       investigation, the details remained allusive and vague. The
       only clarification offered was that the material resulting in
       the investigation was specifically related to the same
       criminal conduct of Father involving the 12 year old victim.

       As the parties were unable to reach an agreement to
       overnight visitation and upon Mother’s demand for a
       custody trial, hearings were held on September 27, 2021
       and November 5, 2021….


                                   -2-
J-A10033-22


       [At the September 27, 2021 hearing,] the GAL testified and
       recommended permitting Father’s visitation to increase to
       include overnight visitation. A now adult adoptive child of
       the parties, Joe Pham, testified that he met Mother and
       Father at church when he was approximately fourteen (14)
       years old. Joe was fostered, and eventually adopted by
       Mother and Father who were married at the time he met
       them. During the time that Joe lived with Mother and
       Father, all three subject minor children had been born and
       also lived in the marital home. Joe explained that he had a
       very pleasant life while living with Mother and Father, and
       Father was not an intimidating figure. He denied that Father
       ever encouraged him to have multiple sexual partners as a
       teenager. Joe described [Children] as being very happy
       while he lived there. He acknowledged an incident when he
       was fifteen (15) years old where Father struck him while
       they were in the home. The incident related to Joe telling
       Mother information that Father asked he withhold after
       Father fed him fast food for dinner. Joe described this as a
       one-time thing, and Father apologized after it had
       happened. Joe and Father did get into an argument when
       Joe was moving out and during the argument Father broke
       Joe’s phone.      There were no other physical incidents
       involving Joe or that he witnessed.

       Joe decided to move out once he became aware of Father’s
       sexual relationship with a minor and that despite Mother’s
       awareness of the relationship, she continued to frequently
       have the minor to the home to babysit [Children]. As he
       was no longer a minor, he decided he was ready to move
       out on his own.

       The reunification counselor, Jamie Orris, [testified that she]
       has been providing reunification counseling to the family
       since January 2019.         She generally sees the children
       following their visits with Father. She described Father as
       being highly cooperative. She supports visitation including
       overnight visits at this time, however, she identified that she
       still has some reservations. Even though the visits are
       great, the kids are happy and they want to have overnights
       with their Father, she is well aware that sexual offenders
       have a high recidivism rate. Her unease has to do with
       Father’s past and not what is presently happening during
       the visitation process.       Despite her reservations, she

                                    -3-
J-A10033-22


       believes overnight visitation should be initiated at this time.

       Father [testified that he] resides in Georgia with his current
       wife, Amanda Truong and their two-year-old child, A.T. All
       three minor subject children have a positive relationship
       with their half sibling, A.T. There are multiple paternal
       relatives (aunts/uncles, grandparents) who reside near
       Father in Georgia and maintain a close connection with him.
       Father owns and works in a restaurant located in Georgia.
       He was convicted of statutory rape as a result of a sexual
       relationship he commenced with a twelve (12) year old. The
       relationship continued for several years thereafter until
       Father was arrested and incarcerated. He was convicted in
       2013 and he remained in prison until 2015. He was released
       to a transitional center where he remained until 2016.
       Father’s parole ended in 2018 and the terms of his parole
       were modified in April of 2018 to allow Father supervised
       contact with his own children and to have pictures and
       videos of his own children. At some point well before
       Father’s arrest, Mother became aware that Father was
       having a sexual relationship with a minor. Father and
       Mother had an open marriage and engaged in group sex
       with other couples. They had shared sexual encounters with
       Father’s minor victim when the minor was under the age of
       eighteen (18), but over sixteen (16), the legal age of
       consent in Georgia. Father discussed the sexual offender
       treatment he received after he was released from the
       transitional center as part of his parole requirements and his
       realizations about himself as a result of that treatment.

       While Father was incarcerated, Mother permitted [Children]
       to visit Father and speak with him multiple times a week on
       the phone. The phone calls continued until 2017, even after
       Mother moved out of Georgia with the children. [Father
       believes Mother stopped permitting him to contact Children]
       around the same time Mother settled down with her current
       husband. Father obtained permission from his probation
       officer to come to Pennsylvania in 2018, close in time to
       L.T.’s birthday. He sent Mother a text message that he was
       going to drop off gifts for [Children], and Mother never
       responded. While he and his wife were driving in Mother’s
       neighborhood, Father saw F.T. walking and they eventually
       recognized each other. Father stopped, and he and F.T. had
       a happy, but brief reunion. He provided her the gifts, but

                                    -4-
J-A10033-22


       Mother called the police as a result of this contact and filed
       for a PFA. Father ultimately agreed to a PFA being entered
       against him in October 2018 that expired in February 2020
       without any violations. Mother stopped all communications
       with Father at some point in 2018, and, from that point
       forward, communications occurred only through counsel.

       As a result of the instant custody action Father filed, [the
       trial court] held a pretrial conference in January 2019 and
       permitted [Children] to initiate contact with Father, but
       Father could not make the initial contact. Following a July
       2019 status conference, [the court] permitted four hour
       visits with Father’s wife, Amanda, supervising.           In
       September 2019, a Section 5329 Risk of Harm Evaluation
       was ordered. Georgia does not have that exact type of
       statutory evaluation, thus Father obtained a sexual offender
       evaluation with Matthew B. Connolly, which was ultimately
       deemed acceptable by the [c]ourt.

       Concerns identified by Mother regarding visitation during
       the ongoing status conferences included Father taking
       [Children] across state lines, Father holding a portion of a
       visit in his hotel lobby and F.T. buying a bra during a visit
       with Father. These concerns were discussed during status
       conferences and it was learned Father took the children to
       Maryland during a visit in 2020 to watch a movie because
       no local movie theatres were open and operating. One visit
       partially took place in a hotel lobby where Father was
       staying. This occurred because L.T. needed to use a
       restroom and the COVID-19 pandemic limited what
       restroom options were available. They never left the lobby
       area of the hotel. Finally, F.T. purchased her own bra during
       a visit that took place at the mall and at no time did Father
       enter the particular store where the bra was purchased. All
       of these concerns were discussed at status conferences and
       addressed with Father as part of the reunification counseling
       and at no time did either the GAL or Ms. Orris recommend
       visits decrease as a result of the aforementioned concerns.

                                *    *    *

       [At the November 5, 2021 hearing,] Matthew B. Connolly, a
       licensed professional counselor, who specializes in treating
       sex offenders, treated and evaluated Father. In the Fall of

                                    -5-
J-A10033-22


         2018, Mr. Connolly performed a Psychosexual Offender
         Evaluation of Father.       Based on the treatment and
         evaluation, Mr. Connolly had no reason to believe that
         Father would have a sexual interest in his own children.
         Father underwent polygraph testing on a regular basis for
         probation and treatment purposes that encompassed
         questions addressing interest in sexual contact with family
         members, including his children.          When asked such
         questions, there was no significant response when Father
         denied contact. Mr. Connolly found Father to be at low risk
         to recidivate generally and a low risk to his children. He was
         in agreement with supervised contact between Father and
         [Children].

         Mother presented testimony from Ashley Milspaw, PsyD,
         who did not evaluate Father, but reviewed records and
         spoke with Mother’s attorney resulting in her generating a
         report dated September 20, 2021.               Dr. Milspaw
         recommended Father undergo a Section 5329 Risk of Harm
         Evaluation. She expressed concerns about Father having
         overnight visitation before there was a Section 5329 Risk of
         Harm Assessment completed, before the children were
         evaluated by a clinical psychologist, and before the
         supervisor had been properly trained or executed a
         supervisory affidavit.

(Trial Court Custody Opinion, filed 11/29/2021, at 1-8).

      Mother testified that Father was physically violent during their marriage

and would intimidate her by yelling, punching the wall, and throwing objects.

Mother also stated that Father raped her during their marriage and forced her

to engage in sexual encounters where she was uncomfortable.               Mother

testified that she did not want an open relationship, but Father coerced her to

agree. Father set up online dating profiles for her, asked her to describe her

sexual encounters with other men, and forced her to engage in similar acts

with Father.


                                     -6-
J-A10033-22


      Mother expressed concerns that Father was grooming Children by

attempting to gain their trust and lower their defenses. Specifically, Mother

noted conversations between Father and F.T. where Father expressed that he

loved and missed her, inquired about her breakup with her boyfriend, and

attempted    to   comfort her.    Further, Mother      raised concerns   about

inappropriate conduct while Children are in Father’s care such as F.T.’s

purchase of a bra and L.T.’s flirtatious behavior, such as winking and blowing

kisses, which he stated that he learned from Father.

      Jeremy Teppig, Mother’s current husband, testified that he found an SD

card in their house which belonged to Father. Mr. Teppig never saw what was

on the SD card but was concerned that there was inappropriate content on it,

so he turned it over to the local police department because he is a mandated

reporter.   The local police department did not find criminal content after

investigation. Mr. Teppig found additional electronics that belonged to Father

and turned it over to the Henry County Police Department in Georgia. The

Henry County Police Department informed Mr. Teppig that they found child

pornography on the electronics, specifically images of Father and H.N., the

minor who he statutorily raped.    Mr. Teppig stated that the Henry County

Police Department turned over the evidence to a federal agency, but Mr.

Teppig was unsure about the status of any federal investigation into the

matter.

      Regarding the photos on the electronics, Father testified that those


                                    -7-
J-A10033-22


electronics have not been in his possession since before his incarceration.

       After considering all the evidence, the court entered an order on

November 24, 20211 granting overnight visitation to Father subject to the

following conditions: 1) the visitation supervisor, Amanda Truong, must

complete supervision training by a sexual offender treatment provider and

sign an affidavit of accountability; 2) the reunification counselor must meet

with Children no more than three business days following each visitation with

Father; and 3) Father and Ms. Truong must receive medical training to care

for L.T.’s specialized needs. On December 29, 2021, Mother filed a timely

notice of appeal and a contemporaneous concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i).

       Mother raises the following issues for our review:

          Did the trial court err as a matter of law when it granted
          overnight visitation to Father, who has a criminal history of
          child abuse, without ordering a Section 5329 evaluation,
          considering the facts underlying Father’s 2013 guilty plea to
          statutory rape, and determining that Father no longer poses
          a threat of harm to the children, as required by 23 Pa.C.S.
          § 5328(a) and § 5329(a)?

          Did the trial court abuse its discretion when it granted
          Father’s motion in limine to preclude the testimony of H.N.,
          a willing witness, where Father’s 2013 guilty plea to
          statutory rape was predicated on his rape and sexual abuse
          of H.N. when she was only twelve years old?

          Did the trial court abuse its discretion when it granted
          overnight visitation to Father, where the trial court’s factual
____________________________________________


1 Although the court’s order was filed of record on November 24, 2021,
Pa.R.C.P. 236 notice was not sent until November 29, 2021.

                                           -8-
J-A10033-22


           findings and other evidence in the record did not support
           the court’s legal conclusion that overnight visitation was in
           the best interest of the children?

           Did the trial court abuse its discretion in giving substantial
           weight to the conclusions of Father’s expert, Matthew
           Connolly, where Connolly did not conduct a Section 5329
           evaluation, did not render an opinion on whether overnight
           visitation would pose a threat of harm to the children, did
           not have current information about Father, and Connolly’s
           conclusion that Father had a low risk of recidivism was
           contradicted by Father’s test results, which revealed that he
           had a higher-than-average likelihood of recidivism?

(Mother’s Brief at 4-5) (reordered for purposes of disposition).

        In her first issue on appeal, Mother asserts that Section 5329(a) of the

Custody Act required the court to conduct an evaluation to determine that

Father does not pose a threat of harm to Children before making any order of

custody because of Father’s prior statutory sexual assault conviction.2 Mother

____________________________________________


2   Section 5329 of the Custody Act states in relevant part:

           § 5329. Consideration of criminal conviction

           (a) Offenses.--Where a party seeks any form of custody,
           the court shall consider whether that party or member of
           that party’s household has been convicted of or has pleaded
           guilty or no contest to any of the offenses in this section or
           an offense in another jurisdiction substantially equivalent to
           any of the offenses in this section. The court shall consider
           such conduct and determine that the party does not pose a
           threat of harm to the child before making any order of
           custody to that party when considering the following
           offenses:

                                        *…..*…..*

(Footnote Continued Next Page)


                                           -9-
J-A10033-22


contends that the court failed to properly conduct an initial evaluation to

determine whether Father posed a risk to Children and further failed to appoint

a qualified professional to evaluate and counsel Father. Mother argues that

the psychosexual evaluation prepared by Matthew Connolly (“Connolly

Report”) was an inadequate substitute for a Section 5329 evaluation because



____________________________________________


              18 Pa.C.S. § 3122.1 (relating to statutory sexual
              assault).

                                       *       *    *

          (c) Initial evaluation.--At the initial in-person contact
          with the court, the judge, conference officer or other
          appointed individual shall perform an initial evaluation to
          determine whether the party or household member who
          committed an offense under subsection (a) poses a threat
          to the child and whether counseling is necessary. The initial
          evaluation shall not be conducted by a mental health
          professional. After the initial evaluation, the court may
          order further evaluation or counseling by a mental health
          professional if the court determines it is necessary.

          (d) Counseling.—

              (1) Where the court determines under subsection (c) that
              counseling is necessary, it shall appoint a qualified
              professional specializing in treatment relating to the
              particular offense to provide counseling to the offending
              individual.

              (2) Counseling may include a program of treatment or
              individual therapy designed to rehabilitate the offending
              individual which addresses, but is not limited to, issues
              regarding physical and sexual abuse, the psychology of
              the offender and the effects of the offense on the victim.

23 Pa.C.S.A. § 5329(a), (c), (d).

                                           - 10 -
J-A10033-22


it did not assess whether Father poses a threat of harm to his children. Mother

concludes that the court erred by relying on the Connolly Report as an

adequate Section 5329 risk assessment and this Court should vacate the

custody order and remand for a proper evaluation. We disagree.

      Preliminarily, we observe that Mother failed to object when the court

accepted the Connolly Report as an adequate Section 5329 assessment. The

record shows that on August 29, 2019, Mother filed a petition seeking an order

that Father undergo a sex-offender specific evaluation. In response, the court

ordered Father to submit to a Section 5329 risk of harm evaluation.         On

October 11, 2019, Father submitted the Connolly Report to the court at a

status conference, and the court accepted the Connolly Report as complying

with the requirements of Section 5329. Significantly, Mother did not object to

the court’s acceptance of the Connolly Report as a Section 5329 assessment,

file a motion to reconsider that ruling, or request a hearing on this matter.

Additionally, Mother failed to object when Father presented Mr. Connolly as

an expert witness or moved the Connolly Report into evidence at the custody

hearing.   On this record, Mother has not preserved her claim of error

concerning the court’s acceptance of the Connolly Report as a Section 5329

assessment.   See Coulter v. Ramsden, 94 A.3d 1080, 1089 (Pa.Super.

2014), appeal denied, 631 Pa. 719, 110 A.3d 998 (2014) (stating: “[O]nly

claims properly presented in the [trial] court are preserved for appeal”);

Pa.R.A.P. 302(a) (stating: “Issues not raised in the [trial] court are waived


                                    - 11 -
J-A10033-22


and cannot be raised for the first time on appeal”).

       Further, Mr. Connolly testified that he is a licensed counselor who has

been working with sex offenders since 1999. He is an approved sex offender

treatment provider for the Georgia Department of Corrections and Pardons

and Parole, member of the Georgia Association for the Treatment of Sexual

Abusers and member of the Georgia Sex Offender Registry Review Board. Mr.

Connolly testified that his evaluation of Father consisted of a multitude of

industry accepted, objective tests designed to examine Father’s sexual

proclivities and risk of recidivism, which included an assessment of what, if

any, sexual interest he had in his own biological children.       Based on Mr.

Connolly’s credentials, experience and the scope of his evaluation and report,

the court concluded that the Connolly Report adequately assessed the risk of

harm to Children as required by Section 5329.3         Thus, even if Mother had


____________________________________________


3 Mother’s reliance on Ramer v. Ramer, 914 A.2d 894 (Pa.Super. 2006) to
support her assertion that the Connolly Report is inadequate under Section
5329, is misguided. Ramer reaches its disposition based on the statutory
language of 23 Pa.C.S.A. § 5303 which was repealed in 2010. Mother asserts
that Section 5303 is the precursor to Section 5329 and as such, Ramer’s
disposition applies to the instant matter. However, Ramer specifically
interprets the application of language in Section 5303 that states that a court
shall appoint a qualified professional to provide counseling to an offending
parent. In comparison, Section 5329 states that a qualified professional is not
required to make an initial evaluation and the court may order additional
evaluation and counseling by a qualified professional. Additionally, Ramer’s
holding that the evaluating psychologist was not a qualified professional under
the statute was because the psychologist had no specific or specialized training
in evaluating sex offenders. Here, Mr. Connolly specializes in providing
treatment to sex offenders and evaluating their risk of recidivism.
Accordingly, Ramer is not dispositive in the instant matter.

                                          - 12 -
J-A10033-22


properly preserved the issue for appellate review, we discern no error in the

court’s determination.

      In her second issue, Mother argues the court erred when it granted

Father’s motion in limine to preclude the testimony of H.N., the victim of

Father’s statutory rape conviction.    Mother asserts that H.N.’s testimony

“would have addressed the circumstances surrounding Father’s 2013 guilty

plea—evidence that goes directly to the issue of whether Father remains a

threat of harm to the children.”    (Mother’s Brief at 60).    Further, Mother

asserts that even though H.N. would have testified about events that occurred

nine years ago, her testimony is relevant and probative because it would have

“educated the court about how sexual predators—and Father in particular—

operate, and how they manipulate children to get what they want.” (Id. at

61). Mother concludes the court abused its discretion by precluding H.N.’s

testimony and this Court should grant appropriate relief. We disagree.

      “The admission or exclusion of evidence ... is within the sound discretion

of the trial court.”   In re K.C.F., 928 A.2d 1046, 1050 (Pa.Super. 2007),

appeal denied, 594 Pa. 705, 936 A.2d 41 (2007) (quoting McClain v. Welker,

761 A.2d 155, 156 (Pa.Super. 2000)). “An abuse of discretion is not merely

an error of judgment; if, in reaching a conclusion, the court overrides or

misapplies the law, or the judgment exercised is shown by the record to be

either manifestly unreasonable or the product of partiality, prejudice, bias or

ill will, discretion has been abused.” A.J.B. v. M.P.B., 945 A.2d 744, 749


                                    - 13 -
J-A10033-22


(Pa.Super. 2008) (quoting Bulgarelli v. Bulgarelli, 934 A.2d 107, 111

(Pa.Super. 2007)).

      Evidence is relevant if it has any tendency to make a fact more or less

probable than it would be without the evidence, and the fact is of consequence

in determining the action. Pa.R.E. 401. Pennsylvania Rule of Evidence 403

limits the admission of relevant evidence as follows:

         Rule 403. Excluding Relevant Evidence for Prejudice,
         Confusion, Waste of Time, or Other Reasons

         The court may exclude relevant evidence if its probative
         value is outweighed by a danger of one or more of the
         following: unfair prejudice, confusing the issues, misleading
         the jury, undue delay, wasting time, or needlessly
         presenting cumulative evidence.

            Comment: Pa.R.E. 403 differs from F.R.E. 403. The
            Federal Rule provides that relevant evidence may be
            excluded if its probative value is “substantially
            outweighed.”      Pa.R.E. 403 eliminates the word
            “substantially” to conform the text of the rule more
            closely to Pennsylvania law. See Commonwealth v.
            Boyle, 498 Pa. 486, 447 A.2d 250 (1982).

            “Unfair prejudice” means a tendency to suggest decision
            on an improper basis or to divert the jury’s attention
            away from its duty of weighing the evidence impartially.

Pa.R.E. 403.

      Instantly, Mother listed H.N. as a witness for the first time in an

amended pretrial statement which was filed after the close of testimony on

the first day of trial on September 27, 2021, but prior to the conclusion of the

custody trial on November 5, 2021. On November 1, 2021, Father filed a

motion seeking to preclude H.N.’s testimony, alleging unfair surprise and

                                     - 14 -
J-A10033-22


asserting that the probative value would be outweighed by unfair prejudice

because the testimony was needlessly cumulative. The court issued a rule to

show cause concerning how H.N.’s testimony would be relevant and probative

to the custody factors and would not result in cumulative evidence. Mother

responded asserting that H.N. would provide more details and context of

Father’s abuse to refute Father’s account.       Additionally, H.N. would also

provide testimony about instances she witnessed that give insight into

Father’s relationship with Mother and Joe Pham.

        The court granted Father’s motion to preclude H.N.’s testimony.       In

doing so, the court reasoned:

          …Father's criminal record and statutory rape of H.N. was a
          fact of record. The nuances of that sexual abuse were not
          probative of whether he would abuse his own children and
          were not relevant to the sixteen best interest factors.
          Mother was reminded, in the November 4, 2021 order
          precluding H.N.’s testimony, that she could impeach
          Father’s credibility through her own testimony or other
          witnesses recalled in her case in chief. Mother failed to
          demonstrate how H.N.’s testimony about the known sexual
          abuse she endured as a child approximately ten years prior
          at the hands of Father would be probative of the best
          interest factors and not outweighed by prejudice.

(Trial Court 1925(a) Opinion, filed 2/1/2022, at 11-12).

        The record supports the court’s analysis. We note that Father testified

that he statutorily raped H.N. and admitted that he groomed and manipulated

her for this purpose. Mother testified about her relationship with Father during

their   marriage   and   provided   additional   details   surrounding   Father’s

involvement with H.N. to refute Father’s and Joe Pham’s testimony. Mother

                                     - 15 -
J-A10033-22


also testified extensively about Father’s tendency to manipulate others and

provided a detailed explanation of the instances of manipulation and grooming

that she believed was occurring between Father and Children. Based on the

evidence that was before the court, we see no abuse of discretion in the court’s

decision that H.N.’s testimony would have been cumulative and unfairly

prejudicial. See In re. K.C.F., supra.

      In her third and fourth issues combined, Mother argues that the trial

court concluded that Father’s criminal record weighed against granting him

overnight visitation but failed to give this factor weighted consideration as

required by 23 Pa.C.S.A. § 5328(a).      Mother contends the court failed to

properly consider the underlying facts of Father’s prior conviction to determine

whether he posed a risk to Children. Specifically, Mother asserts that Father

has a history of sexually deviant behavior and the court ignored Mother’s

credible concerns that Father is grooming Children. Mother further complains

the court erred by giving substantial weight to the Connolly Report because it

is based on subjective tests conducted three years prior to the hearing and

does not adequately assess whether Father poses a current risk to Children or

whether overnight visitation is in Children’s best interest. Mother concludes

the court’s conclusion that overnight visitation was in the best interests of

Children was against the weight of the evidence and we must vacate the

custody order. We disagree.

      In reviewing a child custody order:


                                     - 16 -
J-A10033-22


        [O]ur scope is of the broadest type and our standard is
        abuse of discretion. This Court must accept findings of the
        trial court that are supported by competent evidence of
        record, as our role does not include making independent
        factual determinations. In addition, with regard to issues of
        credibility and weight of the evidence, this Court must defer
        to the trial judge who presided over the proceedings and
        thus viewed the witnesses first hand. However, we are not
        bound by the trial court’s deductions or inferences from its
        factual findings. Ultimately, the test is whether the trial
        court’s conclusions are unreasonable as shown by the
        evidence of record. We may reject the conclusions of the
        trial court only if they involve an error of law, or are
        unreasonable in light of the sustainable findings of the trial
        court.

S.J.S. v. M.J.S., 76 A.3d 541, 547-48 (Pa.Super. 2013) (internal citation

omitted). Importantly:

        With any child custody case, the paramount concern is the
        best interests of the child. This standard requires a case-
        by-case assessment of all the factors that may legitimately
        affect the physical, intellectual, moral and spiritual well-
        being of the child.

M.J.M. v. M.L.G., 63 A.3d 331, 334 (Pa.Super. 2013), appeal denied, 620 Pa.

710, 68 A.3d 909 (2013) (quoting J.R.M. v. J.E.A., 33 A.3d 647, 650

(Pa.Super. 2011)).

     The Child Custody Act provides:

        § 5328. Factors to consider when awarding custody

               (a)      Factors.—In ordering any form of custody,
        the court shall determine the best interest of the child by
        considering     all  relevant   factors,  giving    weighted
        consideration to those factors which affect the safety of the
        child, including the following:

                      (1) Which party is more likely to
                 encourage and permit frequent and continuing

                                    - 17 -
J-A10033-22


              contact between the child and another party.

                     (2) The present and past abuse committed
              by a party or member of the party’s household,
              whether there is a continued risk of harm to the
              child or an abused party and which party can better
              provide adequate physical safeguards and
              supervision of the child.

                    (2.1) The information set forth in section
              5329.1(a) (relating to consideration of child abuse
              and involvement with protective services).

                    (3) The parental duties performed by each
              party on behalf of the child.

                    (4) The need for stability and continuity in
              the child’s education, family life and community
              life.

                    (5)   The availability of extended family.

                    (6)   The child’s sibling relationships.

                     (7) The well-reasoned preference of the
              child, based on the child’s maturity and judgment.

                    (8) The attempts of a parent to turn the
              child against the other parent, except in cases of
              domestic violence where reasonable safety
              measures are necessary to protect the child from
              harm.

                     (9) Which party is more likely to maintain
              a loving, stable, consistent and nurturing
              relationship with the child adequate for the child’s
              emotional needs.

                   (10) Which party is more likely to attend to
              the daily physical, emotional, developmental,
              educational and special needs of the child.

                    (11) The proximity of the residences of the
              parties.

                                - 18 -
J-A10033-22



                        (12) Each party’s availability to care for the
                  child or ability to make appropriate child-care
                  arrangements.

                        (13) The level of conflict between the
                  parties and the willingness and ability of the parties
                  to cooperate with one another. A party’s effort to
                  protect a child from abuse by another party is not
                  evidence of unwillingness or inability to cooperate
                  with that party.

                        (14) The history of drug or alcohol abuse of
                  a party or member of a party’s household.

                        (15) The mental and physical condition of a
                  party or member of a party’s household.

                         (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a).

      In expressing the reasons for its decision, “there is no required amount

of detail for the trial court’s explanation; all that is required is that the

enumerated factors are considered and that the custody decision is based on

those considerations.”    M.J.M., supra at 336.       A court’s explanation of

reasons for its decision, which adequately addresses the relevant custody

factors, complies with [the statute]. Id.

      Instantly, the trial court analyzed each of the 16 custody factors in its

custody opinion. Specifically, the court found that the second factor weighed

against Father because of the gravity of his prior conviction. Nevertheless,

the court determined that the remaining factors weighed in favor of granting

overnight visitation.    The court noted that Father has been extremely


                                     - 19 -
J-A10033-22


cooperative in the reunification process and has made therapeutic progress.

Father has been accommodating to Children’s schedules and granting

overnight visitation would not result in disruption to the stability of Children’s

lives. Children have been happy with their visits with Father and are ready to

have overnight visitation with Father. Overnight visitation with Father would

foster Children’s relationship with their extended family on Father’s side,

including their half-sibling who resides with Father full-time. Father is willing

and able to provide for the needs of Children while they are in his care. The

court noted that Father was not initially trained to care for L.T.’s specific

medical needs but has since received medical training for this purpose.

      Significantly, the court determined that there is no known current risk

of harm to Children based on Father’s conduct in the last three years. The

court did not find Mother’s claims of grooming to be credible because the

instances noted by Mother only reflect Father’s attempt to have a parental

relationship with Children. Additionally, the court considered the reasoned

recommendation of the GAL and the reunification counselor, who each stated

that supervised overnight visitation was in the best interests of Children. The

court also credited the testimony of Mr. Connolly, who recommended

supervised overnight visitation.    Although Mr. Connolly’s assessment was

conducted in 2018, Mother does not indicate any infractions by Father since

then that would render Mr. Connolly’s assessment inaccurate. Mr. Connolly’s

assessment is also bolstered by the recommendations of the GAL and


                                     - 20 -
J-A10033-22


reunification counsel who have worked closely with Father and Children since

2018. Further, Mother’s complaints regarding the Connolly Report concern

the weight and credibility of the evidence, which are within the purview of the

trial court. See S.J.S., supra.

      On appeal, Mother essentially asks this Court to reweigh the Section

5328(a) factors in her favor. We have carefully reviewed the record in this

case, and because the record supports the trial court’s reasonable findings

and those findings were not the result of an error of law or abuse of discretion,

we accept the trial court’s analysis and decline to reweigh the evidence. See

M.J.M., supra. See also R.L. v. M.A., 209 A.3d 391, 395 (Pa.Super. 2019)

(reiterating our deferential abuse of discretion standard of review in custody

cases and explaining that we will find abuse of discretion only where trial

court’s judgment was manifestly unreasonable or product of partiality,

prejudice, bias or ill-will). Accordingly, we affirm the custody order.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2022




                                     - 21 -